Name: Commission Regulation (EC) No 735/1999 of 8 April 1999 on the opening of a standing invitation to tender for the resale on the internal market of 15 000 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 9. 4. 1999L 94/12 COMMISSION REGULATION (EC) No 735/1999 of 8 April 1999 on the opening of a standing invitation to tender for the resale on the internal market of 15 000 tonnes of rice held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular the last indent of Article 8(b) thereof, Whereas Commission Regulation (EEC) No 75/91 (3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies; Whereas there is a current lack on the Italian market of certain varieties of rice consumed on the internal market; whereas certain quantities of rice of those varieties are available in the Italian intervention agencys stores; whereas a standing invitation to tender should be opened for the resale on the internal market of 15 000 tonnes of paddy rice held by the Italian intervention agency; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Rice, HAS ADOPTED THIS REGULATION: Article 1 The Italian intervention agency shall open, under the conditions laid down in Regulation (EEC) No 75/91, a standing invitation to tender for the resale on the internal market of 15 000 tonnes of paddy rice held by that agency, in accordance with Regulation (EEC) No 75/91. Article 2 1. The closing date for the submission of tenders in response to the first partial invitation to tender shall be 21 April 1999. 2. The closing date for the submission of tenders in response to the last partial invitation to tender shall be 16 June 1999. 3. Tenders must be lodged with the Italian interven- tion agency at the following address: Ente Nazionale Risi (ENR), Piazza Pio XI 1, I-20123 Milan (Telex: 33 40 32; tel. 87 41 53). Article 3 By Tuesday of the week following the closing date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and the average prices of the various lots sold. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 9, 12.1.1991, p. 15.